Citation Nr: 1434554	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied and final claim of entitlement to service connection for a cervical spine disorder.  

2.  Whether new and material evidence has been received to reopen the previously denied and final claim of entitlement to service connection for a pelvis disorder.  

3.  Whether new and material evidence has been received to reopen the previously denied and final claim of entitlement to service connection for residuals of a concussion (claimed as traumatic brain injury (TBI)), to include memory loss.  

4.  Entitlement to an evaluation in excess of 30 percent for residuals of compression fracture of vertebrae, T12-L1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from August 1958 to July 1961.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  In July 2005, the Board denied service connection for a residuals of a neck injury, residuals of an injury to the pelvis, and for residuals of a concussion, claimed as memory loss.  

2.  Evidence added to the record since the final denial of entitlement to service connection for residuals of a neck injury, residuals of injury to the pelvis, and residuals of a concussion, in July 2005, includes evidence that was not previously before agency decision makers; however, the evidence does not relate to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claims.  

3.  The residuals of a fracture to T12-L1 are manifested by x-ray evidence of mild anterior wedging of L1, with intermittent low back pain and limitation of forward flexion to 80 degrees on repetitive movement; without localized tenderness, guarding or muscle spasm, muscle atrophy, radiculopathy or other neurologic abnormalities, or intervertebral disc syndrome (IVDS).  


CONCLUSIONS OF LAW

1.  The July 2005 Board decision which denied service connection for residuals of a neck injury, residuals of injury to the pelvis, and for residuals of a concussion, claimed as memory loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claims for service connection for residuals of a cervical spine (neck) disorder, residuals of a pelvis disorder, or for residuals of a concussion (TBI).  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  

3.  The criteria for a rating in excess of 30 percent for residuals of a compression fracture at T12-L1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).   In order to satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the appellant in January 2010 (as to each of the service connection claims on appeal) and July 2011 (only as to residuals of a concussion/TBI, in toto, are compliant with Kent, supra.  These letters indicated the general criteria for reopening a previously denied claim, and information concerning why the claims were previously denied.  These documents noted that the claims were denied in that there was no plausible link between postservice diagnoses and the inservice automobile accident.  

Next, VA has a duty to assist an appellant in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent VA treatment records, and providing an examination(s) when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO associated the appellant's STRs, private treatment records, and VA records with the claims file.  No other evidence was identified in connection with the claims.  

As to his petition to reopen claims on appeal, VA need not conduct an examination because the duty to provide an examination under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  However, the appellant was also afforded VA examinations in April 2013, in connection with the claims of residuals of TBI and the increased rating claim regarding residuals of compression fracture at T12-L1.  The provided examinations were thorough and adequate upon which to base decisions regarding those claims.  The examiner interviewed and examined the appellant, including eliciting a history from him, and provided the information necessary to decide those claims.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2013).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

The United States Court of Appeals for Veterans Claims has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 2005, the Board denied service connection for residuals of a neck injury, residuals of an injury to the pelvis, and for residuals of a concussion, claimed as memory loss.  That decision (which confirmed a previous RO denial of the claims in February 1997) is final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  The evidence considered by the Board at the time of the denials consisted of STRs and postservice private and VA records.  

At the time of the July 2005 decision, the medical evidence showed that the Veteran had been diagnosed with degenerative disc disease (DDD) of the cervical spine, DDD of the lumbar spine, and a mild to moderate disability due to memory loss.  Thus, disabilities were shown by the evidence of record.  

Also, the evidence showed that the Veteran was involved in a motor vehicle accident (MVA) while deemed to have been in service, which included trauma to the spine and a concussion.  It was determined, however, that there was no competent medical evidence of record that linked the Veteran's neck and pelvic symptoms to any incident of service.  The August 1961 hospital records did not indicate that he incurred an injury to the neck or pelvis as a result of the MVA.  The available medical evidence, including multiple VA examinations from July 1963 to December 1993, did not document any relevant complaints or clinical findings.  In addition, the Veteran had made multiple claims for compensation benefits since his separation from service, in which he made no reference to the disorders he was currently claiming.  Although he asserted that his initial claim was limited to the vertebral fracture because it was filed by his family when he was incapacitated, the application was filed a year and a half after the August 1961 accident and was at least signed by the Veteran.  

The evidence also shows that the orthopedist conducting the October 1998 medical examination determined that the DDD of the cervical spine, claimed as the residuals of a neck injury, and the DDD of the lumbar spine, claimed as the residuals of a pelvic injury, were not related to the inservice MVA.  He based that opinion on a medical examination, including X-ray studies, and review of the Veteran's medical records.  It was noted that there was no probative evidence of record establishing a nexus between the neck and pelvic disorders and the inservice injury, or showing that either disorder became manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  The Board found, therefore, that the neck and pelvic disorders were not related to an inservice disease or injury, and that the preponderance of the evidence was against the claims of entitlement to service connection for the residuals of neck and pelvis injuries.  

Although the psychiatrist conducting the October 1998 psychiatric examination initially found that the concussion that the Veteran experienced in August 1961 had resulted in a current memory loss, on further review of the medical records, which he had not previously considered, the psychiatrist found no relationship between the current memory loss and the concussion incurred in August 1961.  The neurologist determined, based on review of the medical records, that the Veteran had no neurological deficit that was due to the concussion.  The Board found that the most probative evidence showed that the inservice concussion did not result in any chronic residuals, and that the preponderance of the evidence was against the claim of entitlement to service connection for the residuals of a concussion, including memory loss.  

Evidence added to the record since the July 2005 Board denial consists of private and VA treatment records dated subsequent to that decision and through 2013.  

The Board has reviewed the evidence submitted and finds that none of the evidence is sufficient to reopen the appellant's claims for service connection for a cervical spine disorder, a pelvis disorder, or for residuals of a concussion/TBI.  These records, private and VA, show continued treatment for the conditions on appeal.  For example, a private X-ray report in March 2011 showed minimal degenerative change in the cervical spine.  VA x-rays in May 2011 showed mild trochanteric bursitis of the hips, bilaterally.  VA records in March 2011 reflect that the Veteran complained of neck, hip, and residuals of TBI, that he associated with an inservice MVA.  When examined by VA in April 2013, the examiner noted that the Veteran had a history of a TBI from service.  He now complained of retrograde amnesia, difficulty with his short-term memory, waking up shaking at night, stress, and obstructive sleep apnea.  He also described difficulty with his memory as he felt that if he tried to learn a musical instrument, he would be unable to because he would not be able to remember the chords.  The examiner determined that the Veteran did have a complaint of mild memory loss, but without objective evidence.  Thus, it was opined that the Veteran's complaints were not residuals of the inservice concussion/TBI that occurred in 1961.  

The above noted records are new since they were not previously of record at the time of the previous decision.  However the new evidence is immaterial because it does not show that the Veteran has a chronic cervical disorder, a pelvis disorder, or chronic residuals of a concussion/TBI, that is related to his service, to include the MVA which occurred in 1961.  None of the above evidence is material as it does not raise a reasonable possibility of substantiating the claims.  The evidence submitted, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.  There is no competent medical evidence of record showing treatment of a chronic cervical spine disorder, a chronic pelvis disorder, or chronic residuals of a concussion/TBI in service or relating any current disorder to active service.  

The Veteran's own statements in this regard are cumulative of his statements that were before the VA previously and previously considered by the Board.  Thus, new and material evidence has not been received and the claims are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

Increased Rating in Excess of 30 Percent
For Compression Fracture at T12-L1

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013) ; 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Background and Pertinent Laws and Regulations

Although this appeal arose from decisions made after the Veteran filed a claim for an increased rating in December 2009, the RO noted in the January 2012 statement of the case (SOC) and June 2013 supplemental SOC (SSOC) that the 30 percent rating for residuals of a compression fracture was "preserved."  While the rating criteria for disabilities of the spine had been last revised in September 2003 and the Veteran's disorder should now be evaluated under the revised criteria, which would warrant a 10 percent evaluation, the prior rating criteria were more advantageous to the Veteran.  Thus, the RO considered both the previous and the revised criteria.  As the current claim dates back to 2009, when the revised criteria were in effect, the Board will consider only those criteria.  

The Board notes that service connection was established for residuals of a compression fracture in September 1963.  A 10 percent rating was assigned and remained in effect for many years.  In a November 1997 SSOC, the RO determined that an increased rating of 30 percent was warranted, effective July 28, 1994, the date that the Veteran filed for an increased rating.  This increase was promulgated in a November 1997 rating decision.  The increased rating was primarily based on VA findings upon VA examination in June 1997 which included range of motion (ROM) evaluation which showed forward flexion of the back to 80 degrees.  ROM was to 20 degrees upon back extension and to 20 degrees upon bilateral lateral flexion.  Bilateral rotation was to 15 degrees.  There was minimal objective evidence of pain on motion.  

The Veteran filed for an increased rating in December 2009.  He intermittently mentioned chronic and pain and stiffness upon medical visits in the years preceding VA examination in April 2013.  At that time, he reported suffering from intermittent low back pain from sleeping in a car, slouching, and when bending forward.  The examiner noted that there were no flare-ups.  ROM of the thoracolumbar spine was flexion to 85 degrees with pain, extension to 20 degrees with pain, and left and right lateral flexion and left and right lateral rotation to 30 degrees with pain.  (This represents a combined ROM of 225 degrees.)  There was additional loss of ROM on forward flexion with repetitive movements.  Forward flexion was limited to 80 degrees rather than 85 degrees.  Other movements were not affected.  However, there was no evidence of localized tenderness or pain to palpation.  There was guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing and sensory exam were normal.  A vertebral fracture was noted.  There was no radicular pain, and the examiner noted that the Veteran did not have IVDS.  Previous X-ray of the lumbar spine (2010) found questionable mild anterior compression of L1 and showed no evidence of neoplastic or significant arthritic change.  There was no evidence of spondylolysis or spondylolisthesis.  

Disabilities of the spine, including DC 5235 vertebral fracture or dislocation, are currently evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The General Rating Formula criteria pertinent to the thoracolumbar spine provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 80 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ROM for each component of spinal motion provided in this note is the maximum that can be used for calculation of the combined ROM.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the ROM is normal for that individual will be accepted.  

Note (4):  Round each ROM measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

IVDS, Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  

VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  IVDS Formula Note (1).  

Analysis

Incapacitating episodes of disc disease are not shown.  The examiner specifically noted IVDS was not indicated upon April 2013 exam.  Thoracolumbar forward flexion has consistently been greater than 30 degrees, and ankylosis of the thoracolumbar spine has not been shown.  In fact at the April 2013 VA examination forward flexion was to 85 degrees, and the combined ROM of the thoracolumbar spine was 225 degrees.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional ROM due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).  

On examination, the Veteran recently reported having pain throughout with motion on the examinations, and there was report of some additional limitation (less motion and pain on movement) in ROM of the thoracolumbar spine with repetitive testing.  Specifically, forward flexion was to 85 degrees, but after repetitive testing, flexion was limited to 80 degrees, far less than the forward flexion to 30 degrees or less contemplated for a 40 percent rating under the General Rating Formula..  This slight change does not rise to the level of additional limitation of function.  Hence, a higher rating is not warranted on the basis of functional impairment.  

The Veteran has not been found to have muscle spasm or guarding.  The spine has not been ankylosed.  The forward flexion of the thoracolumbar spine has never been shown to be 30 degrees or less.  The disability picture presented does not warrant a rating in excess of the currently assigned 30 percent under current criteria.  

The rating criteria require consideration of additional disability due to neurologic impairment.  In this case, however, there is no report of radiculopathy.  Abnormal neurological and sensory findings are not indicated.  

The Veteran's 30 percent evaluation has now been in effect for 20 years and is protected under the provisions of 38 U.S.C.A. § 110 (West 2002).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, the schedular rating is adequate and referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's thoracolumbar spine symptoms do not more closely approximate the criteria for higher ratings or additional separate ratings.  See 38 C.F.R. § 4.7 (2013).  Moreover, there have been no periods of time, during the appeal period, during which the disability has been more than 30 percent disabling, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claim for higher or separate ratings, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

						(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been received to reopen the previously denied and final claim for service connection for a cervical spine disorder.  

New and material evidence has not been received to reopen the previously denied and final claim for service connection for a pelvis disorder.  

New and material evidence has not been received to reopen the previously denied and final claim for service connection for residuals of a concussion/TBI, to include memory loss.  

A rating in excess of 30 percent for compression fracture at T12-L1 is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


